Case 2:21-cv-02208-PA-JEM Document 10 Filed 04/09/21 Page 1 of 1 Page ID #:62        JS-6


   1

   2

   3

   4

   5

   6

   7
                              UNITED STATES DISTRICT COURT
   8
                             CENTRAL DISTRICT OF CALIFORNIA
   9

  10   MIGUEL A. ROJAS,                      ) Case No.: CV 21-2208 PA
                                             )
  11                                         )
             Plaintiff,                      ) ORDER ON REMAND
  12                                         )
                                             )
  13
       v.                                    )
                                             )
                                             )
  14   KOHL’S, INC., and DOES 1 to 100,      )
  15
       Inclusive                             )
                                             )
                                             )
  16         Defendant.                      )
  17                                         )
                                             )
  18         The Court, having reviewed the parties’ Stipulation to Remand (the
  19
       “Stipulation”), the Court approves the Stipulation and hereby orders as follows:
  20
             1.    The Stipulation is GRANTED; and
  21

  22         2.    This action shall be REMANDED to state court, where all claims
  23
       shall be submitted.
  24
             IT IS SO ORDERED
  25

  26   DATED: April 9, 2021                           _____________________________
                                                      Percy Anderson
  27
                                                      United States District Judge
  28
                                                  1

                    DECLARATION OF ORLY S. TALMOR IN SUPPORT OF MOTION FOR REMOVAL
